OFFICE   OF   THE   ATTORNEY    GENERAL    OF   TEXAS

                               AUSTIN




Honorable J. D, Looney
Uounty Auditor
Bowir aounty
Boe~ton, Texan
Dear 6lrr



           Tour rsqueat for                       n reoelved  and
oarerully  cmmlderad by thl                       we quote frole
your request 80 follow8:




                                   e Amdated       Terar   01~11 Stat-




                      vlde for the ruogorti of paupero
                  lots end ltumtloa arr oannot be ad-
     mitted into the lunatio wylum, reeidente of
     U;vesaounty,     who are unable to support them-
               By the term resident.   a8 used herein,
     la m&t a prron who ham been a bona fide in-
     habitant of the county not bea than sir months
     end of the &c&e not leer than one yearma
Honorable        3. D, Loonap, Page 2


                 Artlole 718, Vernon’8   Annotated   T’exaa Clrll   Etat-
ute8,    reads     in part a8 follows:
               =After hevlng been authorized as pro-
        rided In Chapter One of this Title,     the Com-
        mlsslcmera'    Court of a oounty may lawfully
        illlU0  bOndI3 Of Bald OOUZity for the rOilOX-
        ing purpors~t
                 a. . .

                 “3.  To establish oountJ poor houses and
        iam8      in the county; . . .*
           Artlole   1659, Vernon*8 Annotated Texas Cfril            Stat-
ute&3, read6 aa iollowa t
                Wuppllea of every kind, road end bridge
        matorlal,   or any other material,     for the use
        or said county, or eny of Its oirioera, depart-
        ments, or Inatltutlons     must be purohessd on
        oompstitlre    blde, the oont raot to be awarded
        to the party who, In the judmnt          of the com-
        missionera court,     haa submitted the laweet
        and beet bid.      The oounty auditor shall ad-
        rsrtlae   ror a period of twe weeks In atfleart
        one dally newspaper, publIshed and oirou-
        lated in the county, for. BWh supplIea and
        mterlal    eooording to specifications,      giving
        In detail what is needed.       Such advertles-
        mente shall etate where the epeolZIoatIons
        are to be found, and shall gIVe the time and
        pleoa for reoeiring     suoh bida.    Al1 r.uoh
        oompetItlVe bida shall be kept on tile by
        the oountp auditor ac a part al the rsoords
        or his offloe,    and shall be nubJeot to In-
        speotlon by any one. desiring      to see them.
        CopIee of all bide reoelted      rhsll be fur-
        nished by the oounty auditor to the county
        judge and to the oommisslonsre oourtf and
        v!hen the bide rsoeived    are not aatlsraotory
        to the said judge or oountp aomm$s8Ioners,
        the auditor &all rejeot      said bids and re-
        advertise   for neu biE;s.    In oases olanergenoJ,
Honorable    J. D. Looney,    Page 3


        purohases not in exoeee or one hundred and
        fifty   dollars   may be made upon raquIeItlon
        to be approved by the oommleelonere court,
        without    advertising  l’ar oompetifire bide,”
              Artlole  1660, Vernon’e     Annotated   Texea Civil   Stet-
utee,    reads as followat
              “Al.1 olaime, bills    and account e against
        the county must be riled in ample time for
        the auditor to examine end approve eeme before
        the meeting8 of the oommiselonere oourt.         NO
        oleim, bill or aooount shall be alloued or
        paid until It has been examined and apprwed
        by the oounty auditor.       The auditor ehall
        examine the same and stamp his apprwel
        thereon.     If he deem8 it neoeeeary,    all euoh
        eooounte, bill,     ox olalma must be verified
        by affidavit    touching the oorrc&mse       of
        the eeme. The auditor is hereby authorized
        ~;wo$niaistsr    oathe for the purpoeee of this

             Article     1661, Vernon’8   Annotated   Texas Civil   Stat-
utee,    reads   88 followrt
               “He shall not audit or approve any euoh
        olelm unless It has been oontraoted ae pro-
        vided by law, nor any eooount ror the purohaee
        of luppllee or emterlale     ?or the use of said
        oounty or any or its orrloere,       unleee, in
        addition to other requirement8 of lew, there
        Is attaohed thereto e requisition        signed by
        the orfloer   ordering same and approved by the
        oounty judge.    Geld requleltlon     muet be made
        out end signed and approved in triplicate         by
        the said ofrloers,    the triplioate    to remain
        with the orrioer    desiring the puroheee, the
        duplicate   to be riled with the oounty audl-
        tor, and the original     to be delivered     to the
        party from whom said purchase Ie to be made
        before any purchase shall be xxxde. All war-
        rants on the oounty treesurer,       exoept war-
        rants for jury service,     must be oountsr-
        signed by the county auditor.”
.   .   .
                                                                                   368


            Honorable    J.   D. Looney,   Page 4


                        The CommIseloners~ Court has gemeralmanagsment,
            eup8rvIelon   and control over the oounty poor farm end
            would clearly    her8 authority to employ a eupsrlntendent       or
            overseer to look after the affairs       of the poor farm under
            their direotlon.     The purohars OS grooerlee      end supplier
            must be made In strict     oompllanoe with Artialee     1659 and
            1661, eupra.     We oall your pertloular    attention   to that
            portion of Article     1661, supra, whloh reeds as ~ollavet
                          ”     nor eny acoount for the purohaee
                  of supilie;   or materiele   for the use of said
                  oounty or any of its offleers,      unless,  in addi-
                  tion to other requirements of law, there IS
                  attached thereto a requIsItlon      signed by the
                  officer   Ordering same and approved by the
                  oounty judge.     Said raquleltion   must be made
                  out and elgned and approved In trlplloet8        by
                  the said officers, the triplioate       to remein
                  with the orricer    desiring the purohaee, the
                  duplloets   to be filed with the county auditor,
                  end the original    to be delivered    to the party
                  from whom said purchase Ie to be made before
                  any purchase shall bo made. . . . .”
                         Trusting   that this   eatIefeotorily      answers your
            Inquiry,    w8 are

                                                       Very truly     your6
                                                    ATTORNJIYGENERAL
                                                                  OFTEXAS


                                                            gG8          s-
                                                                  Wm. JL;~“,gf


            WJF: GW